[Cite as State ex rel. Barb v. Cuyahoga Cty. Jury Commr., 128 Ohio St. 3d 528, 2011-Ohio-
1914.]




      THE STATE EX REL. BARB, APPELLANT, v. CUYAHOGA COUNTY JURY
                            COMMISSIONER, APPELLEE.
[Cite as State ex rel. Barb v. Cuyahoga Cty. Jury Commr., 128 Ohio St. 3d 528,
                                  2011-Ohio-1914.]
Mandamus — Petition seeking order compelling access to verdict forms and list
       of prospective jurors — Writ denied — Res judicata bars claim as relator
       was in privity with previous relator seeking same records — R.C.
       149.43(B)(8) requires finding by sentencing judge that records were
       necessary to support justiciable claim.
    (No. 2011-0051 — Submitted April 19, 2011 — Decided April 26, 2011.)
             APPEAL from the Court of Appeals for Cuyahoga County,
                            No. 95005, 2010-Ohio-6190.
                               __________________
       Per Curiam.
       {¶ 1} We affirm the judgment of the court of appeals denying the writ of
mandamus sought by appellant, Herbert E. Barb Jr., for verdict forms and lists of
prospective jurors in criminal cases involving his brother, inmate Danny Barb.
Res judicata barred Herbert from instituting his own mandamus action seeking
some of the same records that his brother requested because–as Danny’s
designee–he was in privity with him. State ex rel. Barb v. Cuyahoga Cty. Jury
Commr., 124 Ohio St. 3d 238, 2010-Ohio-120, 921 N.E.2d 236; State ex rel.
Roberson v. Mason, Cuyahoga App. No. 91783, 2009-Ohio-1884, ¶ 8-9. And
Danny cannot circumvent the requirement of R.C. 149.43(B)(8), which requires a
finding by his sentencing judge or the judge’s successor that the requested
information is necessary to support what appears to be a justiciable claim, by
designating his brother to request the records for him. As the court of appeals
                             SUPREME COURT OF OHIO




concluded, “Herbert may not do indirectly what Danny is prohibited from doing
directly.”
                                                           Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                               __________________
        Herbert Barb Jr., pro se.
        William D. Mason, Cuyahoga County Prosecuting Attorney, and Charles
E. Hannan, Assistant Prosecuting Attorney, for appellee.
                            ______________________




                                        2